Citation Nr: 1430136	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  09-18 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for a right shoulder disability.

2.  Entitlement to service connection for a right shoulder disability.  

3.  Entitlement to service connection for a neck disability. 

4.  Entitlement to service connection for headaches due to head trauma. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to February 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and November 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The December 2006 rating decision, in pertinent part, denied the Veteran's application to reopen a claim for service connection for a right shoulder disability.  The November 2007 rating decision denied service connection for a right shoulder strain secondary to a neck disability, and also denied service connection for a neck disability and for headaches.

By way of background, the Board notes that the Veteran's service connection claim for a right shoulder disability was originally denied in an October 1994 rating decision.  The Veteran was notified of the outcome and did not file a notice of disagreement within one year, nor was any additional evidence received within one year of the decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  As a result, this rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2013). 

The Veteran submitted an application to reopen the claim in August 2006, and the RO declined to reopen the claim in a December 2006 rating decision.  However, the December 2006 rating decision did not become final because additional relevant evidence in the form of VA treatment records was received within one year of the decision.  The Veteran also submitted an alternative theory of service connection for his right shoulder in March 2007, and the RO issued a rating decision in November 2007, within one year of its December 2006 rating decision.  The Veteran timely appealed the latter decision.  Thus, although there is no submission or communication from the Veteran that may be construed as a notice of disagreement with the December 2006 rating action, VA was in receipt of additional relevant records within one year of the rating decision addressing the condition and must relate any subsequent decision back to the August 2006 application to reopen the claim.  38 C.F.R. § 3.156(b) (2013); see also Buie, 24 Vet. App. at 252-52; see also Bond, 659 F.3d at 1367.  

In March 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The issues of entitlement to service connection for a right shoulder disability, entitlement to service connection for a neck disability, and entitlement to service connection for headaches due to head trauma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The October 1994 rating decision denied the claim of entitlement to service connection for a right shoulder disability; the Veteran was properly notified of the adverse outcome in an October 1994 letter and did not file a notice of disagreement to appeal the RO's decision.

2.  Evidence received since the October 1994 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a right shoulder disability.  




CONCLUSIONS OF LAW

1.  The October 1994 rating decision denying service connection for a right shoulder disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

2.  New and material evidence has been received to reopen the service connection claim for a right shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board reopens the claim for service connection for a right shoulder disability.  To the extent that the Veteran seeks to reopen his claim, that benefit is granted, and no other issue is adjudicated in this decision.  As such, no discussion of VA's duty to notify and assist is necessary.

New and Material Evidence - Laws and Regulations

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a)  creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

The evidence of record previously considered at the time of the original October 1994 rating decision included service treatment records and VA outpatient treatment reports from the Houston VA Medical Center dating from October 1993 to February 1994.  Although the RO determined that no right shoulder disability was shown at separation from service and that the Veteran had a right shoulder condition that preexisted service and was not aggravated by service, it also found that current treatment records only indicated treatment for right shoulder pain.  Since pain alone does not constitute a "disability" that can be service connected under VA's laws and regulations, the first element of the Veteran's service connection claim (i.e. evidence of a current disability) was not met at the time of the October 1994 rating decision.  

Evidence pertaining to a right shoulder disability received since that time includes updated VA treatment records that reflect a diagnosis of degenerative joint disease (DJD) beginning in July 2005.  A September 2006 VA annual physical examination note indicated that the Veteran reported occasional pain in his right shoulder, and the physician assessed DJD and arthritic joints.  According to an earlier, August 1999 VA treatment note, the Veteran had reported intermittent right shoulder pain since serving in the military.  The Board also notes that, since the October 1994 rating decision, the Veteran subsequently submitted copies of his service records, but these copies were duplicative of the evidence that had been previously considered.

Nevertheless, since the additional VA treatment records received after the October 1994 rating decision reflected a diagnosis of DJD and included the Veteran's contention of intermittent right shoulder pain since service, they contain information not previously considered and relate to an unestablished fact necessary to prove the claim.  As such, this evidence is both new and material, and the Board finds that the reopening of the claim is warranted.     


ORDER

New and material evidence having been received, the claim for service connection for a right shoulder disability is reopened and, to this extent only, the appeal is granted. 


REMAND

At the Veteran's March 2014 Board hearing, he testified that he had received treatment at the VA Medical Center in Houston since 1979 when he separated from service.  The Veteran's representative stated that the VA Medical Center was relocated to a different building in the 1980's and it was unclear whether the earlier files had been archived.  The Veteran's claims file currently contains selected VA records from October 1980 and VA treatment records from October 1993 to September 2007.  Based on the Veteran's testimony and the presence of VA records from October 1980, there appear to be a significant amount of outstanding treatment records that are pertinent to the adjudication of all issues on appeal.  A documented search for any records of VA treatment from 1979 to 1993 should be undertaken.    On remand, the RO should also obtain any outstanding VA treatment records dated since September 2007. 

The Veteran also testified that he was involved in a training accident in January 1979 when the armored personnel carrier in which he was riding tumbled over a cliff and he was evacuated to a hospital.  The Veteran stated that he was an inpatient for one week at the Army General Hospital in Stuttgart, Germany.  The Veteran's service treatment records include emergency room records referencing this incident, but the hospital records themselves are not associated with the claims file.  A review of the record shows that the RO previously requested records from this hospital in February 1981 for a different claim that is not currently on appeal.  The response to the records request stated that the index was negative for 1978 clinical records.  However, the emergency room notes in the Veteran's claims file reflect that the incident occurred in January 1979, not in 1978.  Therefore, the inpatient hospital records for January 1979 must be requested. 

The Veteran has never been afforded a VA examination to address his claimed right shoulder disability.  The record now contains a diagnosis of DJD and arthritic joints, and the Veteran's service treatment records reflect treatment for right shoulder pain.  VA treatment records reflect that the Veteran has reported intermittent right shoulder pain since service, and the Veteran testified at his hearing that he had sought VA treatment for his right shoulder starting within a year after separation from service.  As a result, a VA examination addressing the Veteran's right shoulder disability is required under VA's duty to assist.

The Veteran has also never been afforded a VA examination to address his claim for headaches as due to head trauma.  The VA and private medical records both reflect treatment for headaches, and the Veteran's service treatment records show treatment for headaches and reference the January 1969 armored personnel carrier accident as described by the Veteran at his Board hearing.  Therefore, a VA examination addressing the Veteran's headaches is also required under VA's duty to assist.         

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any records of the Veteran's treatment at the Houston VA Medical Center dated from March 1979 to October 1993.  Additionally, obtain any outstanding VA treatment records dated since September 2007, to include, but not limited to, records from the Houston VA Medical Center, the Lufkin OPC, and the Conroe OPC. 

If the records do not exist or further efforts to obtain them would be futile, issue a formal finding of unavailability and notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).  

2.  Obtain any inpatient/clinical hospital records from the Army General Hospital in Stuttgart, Germany from January 1979, relating to the Veteran.  

If the records do not exist or further efforts to obtain them would be futile, issue a formal finding of unavailability and notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e). 

3.  After the above development is completed, schedule the Veteran for a VA examination by an appropriate medical professional to address his claimed right shoulder disability and headaches.  The entire claims file must be made available to the examiner for review, and all necessary testing must be accomplished.  

With respect to both the right shoulder disability and headaches, the examiner must provide an opinion as to whether it is at least as likely as not that each of these conditions is related to service.  A full explanation must be provided for all opinions expressed.     

4.  After the above is completed, along with any other development deemed necessary, readjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


